Smith, J. (dissenting). In addition to the facts recited in the majority opinion, the agreed statement of facts upon which the cause was heard contains the following recital: “It is further admitted that W. P. Fletcher, the plaintiff herein, has, since the year 1900, looked after the said undivided half southwest northeast 27, 1 south, 8 west, and offered to pay the taxes thereon to the collector of Lonoke County, Arkansas; that he has looked after said northeast northeast 27, 1 south, 8 west, since the year 1907, and offered to pay the taxes thereon to the collector of Lonoke County, Arkansas.” It is not contended that appellee was aware that the records were thus being scrutinized to see that the tax payments were being kept up. It, therefore, affirmatively appears that for nine years as to one tract of the land, and for sixteen years as to the other tract, appellant consciously suffered appellee, and his predecessor in title, to pay the taxes, and that this was done after the appellant, and his predecessors in title, had failed to pay any taxes since 1883. Appellee and his predecessors in title were not volunteers. It is conceded that they had a lien on the land for their taxes, and in this lien would have been lost had they suffered a sale for taxes to occur by failing to continue the tax payments. Hight v. Greer, ante p. 202. And it must be certain that they thought their tax deed conveyed the title. It is said that thirty-th'ree years is the average span of human life, yet for that period of time appellant, and his predecessors in title, failed to discharge their duty as owners of the land. On the contrary, they have speculated at another’s expense on the probable development of the country and the consequent enhancement in value of the land. In my opinion, they have waited too long. By their silence and inactivity they have suffered others to bear the proportionate part of the burdens of goverment which they should have borne, and they searched the records to see that this was being done. And this was so long continued that appellees were warranted in thinking—if they were, in fact, aware of the invalidity of their deed—that those who might question its validity had abandoned the right so to do. In my opinion, a court of conscience should not, under the circumstances of this case, lend its aid to enforce a right so stale, and the decree should be affirmed. Mr. Justice Hart concurs in the views here expressed.